       Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TONY L. MUTSCHLER,                   :      No. 3:16-CV-0327
                                         :
                               Plaintiff :
                                         :      Judge Matthew W. Brann
               v.                        :
                                         :
    C.O. CORBY,                          :
                             Defendant :        Electronically Filed

      BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

       The instant case contains one surviving claim—a claim of excessive force

against one Defendant, C.O. Corby. However, the Plaintiff has failed to

demonstrate that the force used was excessive under the circumstances. Hence,

summary judgment in the Defendant’s favor is appropriate, and this case should be

closed.

                    PROCEDURAL AND FACTUAL HISTORY1

       At the time of the filing of the Complaint, the Plaintiff was incarcerated at

SCI-Frackville. Doc. 1, ¶ 1 (noting that Defendant Corby was employed at SCI-

Frackville). On July 28, 2014, Defendant Corby shoved the Plaintiff in the shower

area, which resulted in the Plaintiff hitting his head. Id. at Section VI, ¶ 1. As a




1
 In accordance with Local Rule 56.1, the Defendants have also filed a separate
Statement of Undisputed Material Facts (“SMF”) simultaneously with their Motion
for Summary Judgment.
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 2 of 9




result of hitting his head, he received medical treatment for a superficial abrasion.

See Plaintiff’s Medical Records. The Plaintiff denied any other injuries. Id.

       The Plaintiff filed this Complaint on February 23, 2016. Doc. 1. The

Honorable Judge Kosik (to whom this case was originally assigned) dismissed

claims against other DOC Defendants. Docs. 18, 19.2 Discovery has closed, and

Defendant Corby has filed a motion for summary judgment, which this brief

supports.

                            QUESTION PRESENTED

1. Should Defendant Corby be granted summary judgment on the Plaintiff’s

excessive force claim, as the force used was reasonable under the circumstances,

the Plaintiff suffered a de minimus injury, video evidence blatantly contradicts the

Plaintiff’s claims, and qualified immunity would also shield the Defendant from

liability?

Suggested Answer: Yes.

                                   ARGUMENT

       When reviewing an inmate’s excessive force claim, the critical inquiry is

“whether force was applied in a good-faith effort to maintain or restore discipline,

or maliciously and sadistically to cause harm.” Ricks v. Shover, 891 F.3d 468, 480



2
 The case was subsequently reassigned, and the Court dismissed John Doe
Defendants from this action on September 6, 2017. Doc. 34.

                                          2
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 3 of 9




(3d Cir. 2018) (quoting Brooks v. Kyler, 204 F.3d 102, 106 (3d Cir. 2000). And

when analyzing the officer’s intent, five factors are considered: “(1) the need for

the application of force; (2) the relationship between the need and the amount of

force that was used; (3) the extent of the injury inflicted; (4) the extent of the threat

to the safety of staff and inmates, as reasonably perceived by responsible officials

on the basis of facts known to them; and (5) any efforts made to temper the

severity of the forceful response.” Id. (quoting Brooks, 204 F.3d at 106). It is

incorrect “that every malevolent touch by a prison guard gives rise to a federal

cause of action;” “‘Not every push or shove, even if it may later seem unnecessary

in the peace of a judge’s chambers, violates a prisoner’s constitutional rights.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citation omitted).

      Furthermore, when an opposing party’s side of the story is “blatantly

contradicted” by clear video evidence on the record, “so that no reasonable jury

could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380–81

(2007); see, e.g., Fennell v. Cambria County Prison, 607 F. App’x 145, 148 (3d

Cir. 2015) (ruling that “the District Court properly relied on the videotape of the

incident to resolve any factual disputes” between an officer and a state prisoner in

an excessive force case). “The ‘reasonableness’ of a particular use of force must be

judged from the perspective of a reasonable officer on the scene, rather than with



                                            3
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 4 of 9




the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386, 396 (1989)

(citation omitted); see also Fuentes v. Wagner, 206 F.3d 335, 346 (even if the

Plaintiff “has established at most that prison officials over-reacted to the

disturbance that he caused . . . any such over-reaction would still fall short of

supporting a finding that prison officials acted ‘maliciously and sadistically to

cause harm.’”).

      Applying these standards to the Plaintiff’s allegations, Defendant Corby is

entitled to summary judgment. The video evidence shows the Plaintiff being taken

to the shower area. Video at 0:34-0:46. It then shows Defendant Corby make a

quick movement, consistent with a shove. Id. at 0:48. While it is certainly

unfortunate that the Plaintiff ended up hitting his head on the shower wall, it

cannot be said that this was due to “excessive force” on Defendant Corby’s part. A

Sergeant (not Defendant Corby) spun the Plaintiff as he was trying to get through

the shower door. Plaintiff’s Deposition, pp. 33-34 (attached to this Brief as Exhibit

1). As a result, the Plaintiff lost his balance, which then caused Defendant Corby to

grab him and shove him backwards. Id. at 40-41. Due to hitting his head, the

Plaintiff suffered an abrasion to his head, and was given ice for that abrasion. See




                                           4
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 5 of 9




Plaintiff’s Medical Records, p. 1. There were no other injuries on his head, and the

only other symptom noted was that the Plaintiff had a headache.3 Id. at p. 2.

      Applying the Ricks factors, as set forth above, to this case, Defendant Corby

is not liable for using excessive force. Defendant Corby reasonably believed that

the Plaintiff was trying to leave the shower, after the Plaintiff, by his own

admission, lost his balance (which then caused him to appear to leave the shower

door area). While it is easy to Monday-Morning quarterback Defendant Corby’s

action and argue that the Plaintiff was not trying to leave the shower area, or that

Defendant Corby should have perhaps acted less hastily, the standard is what

Defendant Corby knew at the time, not what we later learn through hindsight; nor

are we to condemn Defendant Corby for “overreacting” to the Plaintiff’s actions.

See Graham, supra, and Fuentes, supra. The Plaintiff was shoved once, which is

not a type of force that suggests malevolence or excessiveness. This is reinforced

by the Plaintiff’s injuries (an abrasion to the head), which were relatively minor.

What occurred here is the prototypical “push or shove” that “may later seem

unnecessary in the peace of a judge’s chambers,” but what did not occur here was a

violation of the Plaintiff’s constitutional rights. See Hudson, supra. Therefore,


3
  The Plaintiff told the nurse that he “ha[s] nerve damage and [he] twitch[es] and
shake[s] a lot,” but he is not claiming that his hitting his head “caused” nerve
damage. Plaintiff’s Medical Records, p. 2; see also Plaintiff’s Deposition, p. 32
(explaining that he was hit by a truck about 30 years ago, which caused nerve
damage).

                                           5
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 6 of 9




Defendant Corby is entitled to summary judgment on the Plaintiff’s summary

judgment claim.

      Additionally, even if the Court determines that Defendant Corby violated the

Plaintiff’s constitutional rights, qualified immunity should shield him from

liability. A plaintiff seeking to defeat a qualified immunity defense must establish

(1) not only that a constitutional right was violated, but (2) that “the right at issue

was ‘clearly established’ at the time of defendant’s alleged misconduct.” Pearson

v. Callahan, 555 U.S. 223, 232 (2009) (citation omitted). “The contours of the

right must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640,

(1987). Furthermore, the Supreme Court of the United States has “repeatedly told

courts . . . not to define clearly established law at a high level of generality,” but

instead instructed them to consider “whether the violative nature of particular

conduct is clearly established.” Mullenix v. Luna, 136 S.Ct. 305, 308 (2015)

(citations and quotation marks omitted) (emphasis in original).

      While prisoners certainly have the right to not be subjected to excessive

force, the true issue is whether the force to which the Plaintiff was subjected

constitutes excessive force, such that it would be beyond debate that the force used

was excessive. Preliminarily, it is unclear that Third Circuit decisions, standing

alone, could constitute clearly established law. See, e.g., Reichle v. Howards, 566



                                            6
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 7 of 9




U.S. 658, 665-66 (2012) (“Assuming arguendo that controlling Court of Appeals’

authority could be a dispositive source of clearly established law . . .”). However,

assuming that it could, the “controlling authority” within the Third Circuit is far

from clear that the force used here was “excessive.” Put another way, Defendant

Corby would not have been on notice that his particular conduct would have

violated the Plaintiff’s constitutional rights.

      The Constitution is not violated through a “de minimus use[] of physical

force, provided that the use of force is not of a sort repugnant to the conscience of

mankind.” Hudson v. McMillian, 503 U.S. 1, 9-10 (citations and quotation marks

omitted). In Reyes v. Chinnici, 54 F. App’x. 44 (3d Cir. 2002), the Court, in a non-

precedential opinion, determined that punching an inmate once did not violate the

Eighth Amendment. Likewise, the Court in Caldwell v. Luzerne County

Corrections Facility Management Employees, 732 F.Supp. 2d 458 (M.D. Pa. Aug.

11, 2010) determined that punching an inmate once in the back of the head did not

violate the Constitution. Finally, in Thomas v. Ferguson, 361 F.Supp.2d 435 (D.

N.J. Dec. 2, 2004), the Court concluded that the Plaintiff’s allegations, which

amounted to being punched three times and shoved twice during an altercation, did

not violate the Constitution.

      Herein, the Plaintiff’s allegations (being shoved once by Defendant Corby,

which caused him to hit his head, causing minor injuries) are on par with the



                                            7
      Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 8 of 9




allegations in Reyes, Caldwell, and Thomas, none of which were found to be

unconstitutional by the Court. Thus, a reasonable official in Defendant Corby’s

shoes would not have been on notice that the force used in this instance—a single

shove resulting in minor injuries—was a violation of the Plaintiff’s constitutional

rights, as similar actions have not been found to be unconstitutional. Therefore,

even if the force used here was excessive, the excessiveness was not clearly

established, and as such, Defendant Corby is entitled to summary judgment on this

claim.

                                    CONCLUSION

         For the reasons set forth in this Brief, Defendant Corby respectfully requests

that this Honorable Court grant summary judgment in his favor on the Plaintiff’s

excessive force claim.

                                                 Respectfully submitted,


                                                 JOSH SHAPIRO
                                                 Attorney General

                                         By:     s/ Caleb Curtis Enerson
                                                CALEB CURTIS ENERSON
Office of Attorney General                      Deputy Attorney General
15th Floor, Strawberry Square                   Attorney ID 313832
Harrisburg, PA 17120
Phone: (717) 705-5774                           KAREN M. ROMANO
Fax: (717) 772-4526                             Acting Chief Deputy Attorney General
cenerson@attorneygeneral.gov

Date: September 6, 2019                         Counsel for Defendant

                                            8
     Case 3:16-cv-00327-MWB-MA Document 63 Filed 09/06/19 Page 9 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONY L. MUTSCHLER,                     :     No. 3:16-CV-0327
                                       :
                             Plaintiff :
                                       :     Judge Matthew W. Brann
              v.                       :
                                       :
C.O. CORBY,                            :
                           Defendant :       Electronically Filed

                         CERTIFICATE OF SERVICE
      I, CALEB CURTIS ENERSON, Deputy Attorney General for the

Commonwealth of Pennsylvania, Office of Attorney General, hereby certify that on

September 6, 2019, I caused to be served a true and correct copy of the foregoing

document to the following via First Class, U.S. Mail:


 Tony Mutschler
 34622 Hudson Road
 Laurel, DE 19956


                                             s/Caleb Curtis Enerson
                                            CALEB CURTIS ENERSON
                                            Deputy Attorney General
